Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7, 11-17, 20, 26-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AGIWAL (US 2021/0127356 A1).
Regarding claim 1, AGIWAL discloses a child node (UE, ¶ 0286) for wireless communication, comprising: 
a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to: 
receive a message, from a serving or neighboring cell, that includes an indication of an intended time division duplex (TDD) configuration for the serving or neighboring cell, wherein the indication includes downlink and uplink indicators for at least one slot used within the intended TDD configuration (a UE receive TDD configuration using at least one of tdd-UL-DL-ConfigurationCommon IE, tdd-UL-DL-ConfigurationDedicated IE and group common PDCCH. tdd-UL-DL-ConfigurationCommon IE is signaled in system information and indicated DL symbols, UL symbols and flexible symbols. tdd-UL-DL-ConfigurationDedicated IE is signaled in dedicated RRC signaling and indicates which of the flexible symbols are UL symbols. Group common PDCCH provides TDD configuration for one or more slots, see ¶ 0286);
determine a symbol to use within a TDD configuration for the child node, based at least in part on receiving the message (the flexible symbols, see ¶ 0286).
Regarding claim 3, AGIWAL discloses the indication includes, for the at least one slot used within the intended TDD configuration, information indicating a quantity of downlink symbols and a quantity of uplink symbols (in a TDD cell, the cell specific TDD configuration (indicating DL slots/symbols, UL slots/symbols) is signalled by parameter tdd-UL-DL-ConfigurationCommon in SystemInformationBlock1. tdd-UL-DL-ConfigurationCommon includes TDD or DL-UL pattern duration/period, dslots, dsymbols, uslots, usymbols. ‘dslots’ indicates the number of consecutive full DL slots at the beginning of each DL-UL pattern (see ¶ 0579). 
Regarding claim 4, AGIWAL discloses the indication includes, for the at least one slot used within the intended TDD configuration, an implicit indicator of a quantity of flexible symbols (the remaining symbols in TDD pattern duration are flexible symbols. This pattern is repeated starting from SFN 0. The Flexible symbols can be configured as DL or UL symbols by tdd-UL-DL-ConfigurationDedicated. The tdd-UL-DL-ConfigurationDedicated is signalled to UE in dedicated RRC signaling, see ¶ 0579).
Regarding claim 7, AGIWAL discloses the message is included in a system information block (SIB) (receiving from a base station time duplex (TDD) configuration information included in a system information block 1 (SIB 1), see ¶ 0010)
Regarding claim 11, AGIWAL discloses receive a paging message indicating a change to the intended TDD configuration; and determine the symbol to use based at least in part on receiving the paging message (TDD configuration information includes a paging message, see ¶ 0010-0013).
Regarding claim 12, AGIWAL discloses the message is received from a distributed unit (DU) in an integrated access and backhaul (IAB) network (the UE receives the message from eNB having baseband processor 1220 and backhaul communication unit 1230, see figure 12 and ¶ 0247).
Regarding claim 13. The child node of claim 1, wherein the serving or neighboring cell comprises a serving cell of the child node, and wherein the intended TDD configuration comprises at least one of a cell-specific TDD configuration, a dedicated TDD configuration, a slot format indication (SFI), or a combination thereof (If the flexible symbol determined according to tdd-UL-DL-ConfigurationCommon overlaps with any PDCCH monitoring occasion signaled by pagingSearchSpace, then gNB does not configure this flexible symbol as UL symbol via dedicated signaling (e.g. via tdd-UL-DL-ConfigurationDedicated or SFI) to UE(s) in step 3810. This flexible symbol can be configured as DL symbol via dedicated signaling (e.g. via tdd-UL-DL-ConfigurationDedicated or SFI) to UE(s), see ¶ 0667).
Regarding claim 14, AGIWAL discloses wherein the symbol to use is determined based at least in part on the at least one of a cell-specific TDD configuration, a dedicated TDD configuration, an SFI, or a combination thereof (If the flexible symbol determined according to tdd-UL-DL-ConfigurationCommon overlaps with any PDCCH monitoring occasion signaled by pagingSearchSpace, then gNB does not configure this flexible symbol as UL symbol via dedicated signaling (e.g. via tdd-UL-DL-ConfigurationDedicated or SFI) to UE(s) in step 3810. This flexible symbol can be configured as DL symbol via dedicated signaling (e.g. via tdd-UL-DL-ConfigurationDedicated or SFI) to UE(s), see ¶ 0667).
Regarding claim 15, AGIWAL disclose a parent node (eNB or basestation, see figure 12) for wireless communication, comprising: 
a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to: 
generate a message to include an indication of an intended time division duplex (TDD) configuration for the parent node, wherein the indication includes downlink and uplink indicators for at least one slot used within the intended TDD configuration (a UE receive TDD configuration using at least one of tdd-UL-DL-ConfigurationCommon IE, tdd-UL-DL-ConfigurationDedicated IE and group common PDCCH. tdd-UL-DL-ConfigurationCommon IE is signaled in system information and indicated DL symbols, UL symbols and flexible symbols. tdd-UL-DL-ConfigurationDedicated IE is signaled in dedicated RRC signaling and indicates which of the flexible symbols are UL symbols. Group common PDCCH provides TDD configuration for one or more slots, see ¶ 0286); and 
transmit the message including the indication of the intended TDD configuration for the parent node (the flexible symbols, see ¶ 0286).
Regarding claim 16, AGIWAL discloses the indication includes, for the at least one slot used within the intended TDD configuration, information indicating a quantity of downlink symbols and a quantity of uplink symbols (in a TDD cell, the cell specific TDD configuration (indicating DL slots/symbols, UL slots/symbols) is signalled by parameter tdd-UL-DL-ConfigurationCommon in SystemInformationBlock1. tdd-UL-DL-ConfigurationCommon includes TDD or DL-UL pattern duration/period, dslots, dsymbols, uslots, usymbols. ‘dslots’ indicates the number of consecutive full DL slots at the beginning of each DL-UL pattern (see ¶ 0579).
Regarding claim 17, AGIWAL discloses the indication includes, for the at least one slot used within the intended TDD configuration, an implicit indicator of a quantity of flexible symbols (the remaining symbols in TDD pattern duration are flexible symbols. This pattern is repeated starting from SFN 0. The Flexible symbols can be configured as DL or UL symbols by tdd-UL-DL-ConfigurationDedicated. The tdd-UL-DL-ConfigurationDedicated is signalled to UE in dedicated RRC signaling, see ¶ 0579). 
Regarding claim 20, AGIWAL discloses broadcast the message as a system information block (SIB) message (transmitting the TDD configuration information in SIB1, see ¶ 0010-0013).
Regarding claim 26, AGIWAL discloses generate a paging message indicating a change to the intended TDD configuration; and transmit the paging message indicating the change to the intended TDD configuration (TDD configuration information includes a paging message, see ¶ 0010-0013).
Regarding claim 27, AGIWAL discloses the paging message is broadcast on an on-demand basis or directed to one or more MT nodes (paging message is transmitted using physical downlink shared channel (PDSCH). Physical downlink common control channel (PDCCH) is addressed to paging RNTI (P-RNTI) if there is a paging message in PDSCH. P-RNTI is common for all UEs. So UE identity (i.e. SAE-temporary mobile subscriber identity (S-TMSI)) is included in paging message to indicate paging for a specific UE. Paging message may include multiple UE identities to page multiple UEs. Paging message is broadcasted (i.e. PDCCH is masked with P-RNTI) over data channel (i.e. PDSCH), see ¶ 0259).
Regarding claim 28, AGIWAL discloses the parent node is at least part of a serving cell, and wherein the intended TDD configuration comprises at least one of a cell-specific TDD configuration, a dedicated TDD configuration, a slot format indication (SFI), or a combination thereof (If the flexible symbol determined according to tdd-UL-DL-ConfigurationCommon overlaps with any PDCCH monitoring occasion signaled by pagingSearchSpace, then gNB does not configure this flexible symbol as UL symbol via dedicated signaling (e.g. via tdd-UL-DL-ConfigurationDedicated or SFI) to UE(s) in step 3810. This flexible symbol can be configured as DL symbol via dedicated signaling (e.g. via tdd-UL-DL-ConfigurationDedicated or SFI) to UE(s), see ¶ 0667).
Regarding claim 29, AGIWAL discloses a method of wireless communication performed by a child node (UE, see ¶ 0010-0013), comprising: 
receiving a message, from a serving or neighboring cell, that includes an indication of an intended time division duplex (TDD) configuration for the serving or neighboring cell, wherein the indication includes downlink and uplink indicators for at least one slot used within the intended TDD configuration (a UE receive TDD configuration using at least one of tdd-UL-DL-ConfigurationCommon IE, tdd-UL-DL-ConfigurationDedicated IE and group common PDCCH. tdd-UL-DL-ConfigurationCommon IE is signaled in system information and indicated DL symbols, UL symbols and flexible symbols. tdd-UL-DL-ConfigurationDedicated IE is signaled in dedicated RRC signaling and indicates which of the flexible symbols are UL symbols. Group common PDCCH provides TDD configuration for one or more slots, see ¶ 0286); and 
determining a symbol to use within a TDD configuration for the child node, based at least in part on receiving the message (the flexible symbols, see ¶ 0286).
Regarding claim 30, AGIWAL discloses a method of wireless communication performed by a parent node (eNB or basestation, see figure 12; and ¶ 0010-0013), comprising: generating a message to include an indication of an intended time division duplex (TDD) configuration for the parent node, wherein the indication includes downlink and uplink indicators for at least one slot used within the intended TDD configuration(a UE receive TDD configuration using at least one of tdd-UL-DL-ConfigurationCommon IE, tdd-UL-DL-ConfigurationDedicated IE and group common PDCCH. tdd-UL-DL-ConfigurationCommon IE is signaled in system information and indicated DL symbols, UL symbols and flexible symbols. tdd-UL-DL-ConfigurationDedicated IE is signaled in dedicated RRC signaling and indicates which of the flexible symbols are UL symbols. Group common PDCCH provides TDD configuration for one or more slots, see ¶ 0286); and 
transmitting the message including the indication of the intended TDD configuration for the parent node (the flexible symbols, see ¶ 0286).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL in view of VISOTSKY et al. (US 2017/0188357 A1), hereinafter VISOTSKY.
Regarding claims 2, 5 and 18, fails to explicitly disclose determining the symbol is based at least in part on managing interference between the TDD configuration for the child node and the intended TDD configuration for the serving or neighboring cell or the indication includes, for the at least one slot used within the intended TDD configuration, an indicator of a permutation of the downlink and uplink indicators 
In the same field of endeavor, VISOTSKY disclose a distributed method may be used to allocate a pattern of DL/UL slots in APs within the network to provide for low-interference and low-latency operation of the network. Other embodiments provide for a distributed algorithm for coordinating DL/UL slot assignments across sectors and/or sites in a future 5G wireless system (see ¶ 0023).  &&& further discloses all APs, in certain embodiments, may follow the steps of the algorithm of the allocation pattern, resulting in consistent DL/UL slot patterns across the network. Neighboring APs may employ a low latency dynamic TDD air-interface to share the permutation algorithm with each other. This can help minimize the DL-into-UL and UL-into-DL slot collisions across the network, see ¶ 0024). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement VISOTSKY’s teaching of using permutation algorithm in the network taught by AGIWAL to minimize the DL into UL and UL into DL slot collision across the network. 
	
Claim(s) 6, 8-10, 19, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL in view of BAE et al. (US 2022/0124707 A1), hereinafter BAE.
Regarding claims 8-10, 22-25, AGIWAL fails to explicitly disclose the message is included in downlink control information (DCI), wherein the DCI is a group-common DCI sent to a set of wireless devices including the child node, wherein the group-common DCI indicates a slot format indication (SFI) corresponding to the intended TDD configuration.
	In the same field of endeavor, BAE discloses that symbols indicated as flexible by a TDD DL-UL pattern configuration may be indicated as UL, DL, or flexible by SFI DCI (see ¶ 0132), where the UE monitors a group-common PDCCH, from the serving BS, in DCI for slot format indicator(s) or SFI(s) DCI (see ¶ 0131); 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate BAE’s teaching in the network taught by AGIWAL for TDD pattern configuration based on current network environment using known RRC signaling. 

Regarding claims 6, 19, 21, AGIWAL fails to explicitly disclose at least one slot used within the intended TDD configuration, indicators of availability of symbols within at least one slot, or SIB message is broadcast on an on-demand basis. 
	In the same field of endeavor, BAE discloses that the slot format of a slot may be configured by a semi-static UL/DL configuration (e.g., TDD-UL-DL-Configuration) or indicated by a dynamic SFI (e.g., SFI DCI). Each of the symbols of the slot may be indicated as “DL”, “flexible”, or “UL” by the semi-static UL/DL configuration or the SFI DCI. Hereinbelow, the link direction of a symbol indicated as “DL”, “flexible”, or “UL” by a semi-static UL/DL configuration or SFI DCI is referred to as a slot format. In some implementations of the present disclosure, considering the possibility that DCI (e.g., SFI DCI) is missing, only a result (e.g., slot format) configured by the semi-static UL/DL configuration, not by the SFI DCI may be considered in determining whether scheduled transmission symbols are available (see ¶ 0131).  BAE further discloses SIB1 may indicate whether SIBx is broadcast periodically or in an on-demand manner upon UE request.  If SIBx is provided in the on-demand manner, SIB1 may include information required for the UE to transmit an SI request. SIB1 is transmitted on a PDSCH (see ¶ 0081).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate BAE’s teaching in the network taught by AGIWAL for TDD pattern configuration based on current network environment using known RRC signaling. 
	
Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412